Citation Nr: 1506311	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-02 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to special monthly compensation based on aid and attendance/housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel






INTRODUCTION

The Veteran had active duty service from November 1970 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to special monthly compensation based on aid and attendance and housebound benefits.

By a signed October 2013 submission, the Veteran withdrew a prior request for a Board videoconference hearing.

In addition to the paper claims file, there is a Virtual VA and VBMS (the Veterans Benefits Management System) paperless claims file associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.


FINDING OF FACT

The Veteran is not required to remain in bed and is not unable to care for himself with respect to dressing, hygiene, feeding, toileting, and protection from hazards or dangers in his daily environment due to his service-connected disability.  He also is not substantially confined to his dwelling and the immediate premises due to this disability.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation by reason of the need for regular aid and attendance of another person or by reason of being housebound are not met.  38 U.S.C.A. §§ 1114, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.350, 352(a) (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 	 § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By a December 2011 letter, addressing the special monthly pension claim, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  Such letter was sent prior to the June 2012 rating on appeal.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements. 

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  The Board notes that the claims file contains service treatment records, post-service private and VA treatment records, records from the Social Security Administration, and lay statements.  The records contained in the Virtual VA and VBMS files have been reviewed. 

Generally, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was provided with a VA medical examination and medical opinion regarding the claim for aid and attendance/housebound benefits. 

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.

II. Entitlement to Special Monthly Compensation based on Aid and Attendance/Housebound

The Veteran contends that he should be granted a special monthly compensation for aid and attendance/housebound benefits. 

SMC may be granted to a Veteran on the basis of the need for regular aid and attendance from another person or of being housebound.  In other words, a Veteran may receive SMC for either needing the regular aid and attendance of another person or for being housebound but not for both simultaneously.  SMC by reason of the need for regular aid and attendance of another person is a greater monthly benefit than SMC by reason of being housebound.  38 U.S.C.A. §§ 1114(l), (s). 

A prerequisite for granting SMC by reason of the need for regular aid and attendance of another person is a single service-connected disability rated as total. 
SMC by reason of the need for regular aid and attendance of another person is payable if a Veteran, as the result of service-connected disability, either: (1) has suffered the anatomical loss or loss of use of both feet, (2) has suffered the anatomical loss or loss of use of one hand and one foot, (3) is blind in both eyes, (4) is permanently bedridden, or (5) is with such significant disabilities/so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. 		 § 3.350(b).  Determinations should be on the basis of a Veteran being permanently bedridden rather than needing regular aid and attendance to avoid reduction during hospitalization where aid and attendance is provided in kind.  38 C.F.R. 		 § 3.350(b)(4). 

Bedridden means that the Veteran is actually required to remain in bed.  38 C.F.R.  § 3.352(a).  The fact that the Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id.  In determining the need for regular aid and attendance of another person, several factors are for consideration.  Id.  These include: (1) the inability of the Veteran to dress or undress himself or to keep himself ordinarily clean and presentable, (2) the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the Veteran's particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.), (3) the inability of the Veteran to feed himself through loss of coordination of his upper extremities or through extreme weakness, (4) the inability of the Veteran to attend to the wants of nature, (5) incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment, and (6) the Veteran being bedridden.  Id. 

Granting SMC by reason of the need for regular need for aid and attendance of another person requires that at least one of the above disabling factors be met.        Turco v. Brown, 9 Vet. App. 222 (1996).  Regarding being bedridden, however, a favorable determination will not be based solely upon an opinion that the Veteran's condition is such as would require him to be in bed.  38 C.F.R. § 3.352(a).  Such a determination instead must be based on the actual requirement of personal assistance from others.  Id. 

As implied from above, it is not required that all of the disabling factors be found to exist before a favorable determination is made.  Id.  The particular personal functions that the Veteran is unable to perform should be considered in connection with his condition as a whole.  Id.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Id.  The performance of the necessary aid and attendance service by a relative or other member of the Veteran's household will not prevent a favorable determination.  38 C.F.R. § 3.352(c).

SMC by reason of being housebound is payable if a Veteran has a service-connected disability rated as total and either: (1) has an additional service-connected disability or disabilities independently ratable at 60 percent or more or (2) is permanently housebound by reason of his service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

The disabilities independently ratable at 60 percent or more must be separate and distinct from the total 100 percent service-connected disability and involve different anatomical segments or bodily systems.  38 C.F.R. § 3.350(i)(1).  The Veteran is permanently housebound when he is substantially confined to his dwelling and the immediate premises (or, if institutionalized, to his ward or clinical areas) due to service-connected disability or disabilities and it is reasonably certain that the disability or disabilities as well as the resultant confinement will continue or remain throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(2). Substantially confined does not mean that the Veteran is unable to his dwelling and the immediate premises at all.  Hartness v. Nicholson, 20 Vet. App. 216 (2006); Howell v. Nicholson, 19 Vet. App. 535 (2006).

The Veteran filed the instant claim in November 2011.  VA treatment records collectively show that the Veteran has manifested numerous disabilities.  These include: coronary artery disease with stent, hypertensive heart disease, myocardial infarction, hyperlipidemia, hypertension, myocardial infarction, erectile dysfunction, chondromalacia of bilateral knees, fibromyalgia, and gastrointestinal reflux disease.  To date, service connection is only in effect for schizophrenia.  A 100 percent rating was assigned for it effective September 21, 2000 in a February 2001 rating decision.  This rating has been in effect during the pendency of this current claim.

A March 2001 rating decision found the Veteran incompetent to handle the disbursement of his VA benefits.

During a May 2004 VA mental disorders examination the Veteran reported that his wife had to remind him to take care of things such as hygiene and bathing.  He also stated that his wife handled his funds and managed his medication.  He was unemployed.  His medical history included coronary artery disease with a myocardial infarction approximately two years prior.  He also had problems with hypertension, hypercholesteremia, and bleeding from the rectum.  Upon mental status examination, the Veteran reported that he saw shadows and felt something was present at times.  He also heard voices that talked to him and believed thoughts were placed into his head.  He had some paranoia and believed people were plotting to harm him.  He also believed people were playing with his mind.  The examiner found that the Veteran's social adaptability and interactions with others was severely to totally impaired due to his psychosis, depression, and irritability.  His flexibility, adaptability, and efficiency in industrial environments were totally impaired.  The examiner estimated his overall level of disability to be total and permanent.  He was deemed unemployable and unable to handle his funds.

Upon VA treatment in February 2009, the Veteran stated that he had been active, attending church and his grandchildren's activities.

An April 2011 VA treatment record reflects that the Veteran continued to attend church on a regular basis, drawing on a near life-long experience of participation in religious activities to help him maintain his personal fears at acceptable levels.  His wife made him attend a senior luncheon at his church the day before and despite anticipatory anhedonia, he saw other Veterans and reported having a good experience.

A November 2011 VA treatment record shows that while the Veteran continued to avoid crowds as much as possible, he continued to go with his wife to feed the homeless and hungry.  He also reported that they went to the YMCA at least twice per week to exercise.  He indicated that his wife managed his medications and finances.  He had poor concentration with some short-term memory issues and was forgetful at times, but reported that such was a regular occurrence.  He was "[maintaining] a steady lifestyle" and denied any problems or concerns at the current time.  He was still driving, while his wife drove at times.  He remained in constant contact with his children.

In January 2012, the Veteran's wife submitted a handwritten statement reporting that she had been married to the Veteran for 42 years.  She further wrote that she had not worked in about six years in order to take care of the Veteran.  She reported that he had mental and physical health problems.  She indicated that she assisted him with his daily needs, such as food, hygiene, bathing, shaving, cooking, and washing his clothes.  She said that sometimes his clothes were soiled.  She further stated that she cooked for the Veteran because he sometimes left the stove on and she feared for his safety.  She also reported that she does all of the driving and taking him to his medical appointments.  Because of his mental condition, the Veteran reportedly stayed home most of the time.  The Veteran's wife also stated that she was always around when he had to take a bath, because she was afraid he would fall due to his painful joints.  Lastly, she indicated that she managed his finances and medications.

A January 2012 VA treatment record indicates that the Veteran reported having his family over for the Christmas holiday.  He reported limited outings and spent most of his time at home.  He depended upon his wife for transportation and other instrumental activities of daily living (IADLs).  She prepared his meals and assisted him with dressing.  It was reported that often times, such was difficult, depending upon his moods, to leave his home.  He experienced some paranoia and auditory hallucination.  He did not like to be around people when he began hearing voices.  The Veteran stated that he attended church regularly and found comfort in the church, but no other setting.  He also stated that his wife volunteered at a local church and he accompanied her.  The Veteran reported he did not prepare his meals because he would forget the stove or oven was on.

The report of a January 2012 VA examination for aid and attendance or housebound status revealed that the Veteran was transported to the examination by his wife in a private motor vehicle.  They reported that he was in regular need of assistance for dressing, bathing, food preparation, toileting, and transportation.  He stated that he was unable to protect himself from hazards of the environment due to his schizophrenia.  If there was a danger in the home, he would not leave his bed.  The Veteran was not hospitalized or bedridden.  His vision was corrected for reading; approximately 20/20.  He stated that he had been deemed incompetent to handle his funds and that his wife handled them.  They stated that he was unable to protect himself.  The examiner noted that the pathological process was mental health, schizophrenia, in which he took prescribed medications that were described as effective.  The Veteran reported that he had anxiety and panic related to his condition, and it interfered with his ability to drive despite having a state driver's license.  A typical day for the Veteran consisted of waking up and eating breakfast that his wife prepared.  He stated that she assisted him with dressing, bathing, and toileting.  She further assisted him in leaving the house if needed for appointments or to go shopping.  The examiner observed that the Veteran's general appearance was appropriately groomed.  His clinic visit showed that he was 67 inches tall and weighed 188.4 pounds with a BMI of 29.57.  His blood pressure readings were 132/84, 134/82, and 132/84.  He had a temperature of 97.2.  His pulse was 73 and respirations were 20.  He was medium built with good nutritional status.  Gait was antalgic.  There were no clinical restrictions for his upper extremities joints.  However, the Veteran reported an inability to fasten clothing, bathe, shave, use the toilet, or dress without assistance.  Lower extremities had full range of motion with crepitus of the knees.  He had an antalgic gait with side-to-side motion.  His spine, trunk, and neck had full range of motion.  He did not use any assistive devices.  The Veteran was diagnosed with bilateral chondromalacia of the knees, schizophrenia, and psychosis.

A July 2012 VA treatment record shows that the Veteran expressed needing help with his medications, showering, and shaving due to his mental condition.  The treating VA nurse noted that she was unsure whether he met the criteria for aid and attendance, but would defer to his primary care physician.
An August 2012 VA mental health note indicates that the Veteran's spouse provided assistance with his IADLs, yet the Veteran was able to complete his own IADLs at the current time.

An October 2012 VA treatment record reflects the Veteran's report that he was not very involved with many activities outside of his residence.  It was suggested that he join a local Leatherman Center for exercise.  He stated that he stayed in his home the majority of the time.  Auditory hallucinations remained prevalent.  He had learned to manage them.  He attended church regularly as it helped to boost his mood and helped with his socialization.  He also expressed excitement in planning to visit his daughter in Atlanta within the next few weeks.  

On his January 2013 VA Form-9, the Veteran included a handwritten statement of which he conveyed having a lot of mental and physical problems.  He reported that he went with his wife to feed the hungry because he did not want her to leave him alone.  He stated that his wife believed it would make him feel better and she would not have to worry about him.  He also related that a counselor advised him to exercise, which is why his wife took him to the YMCA.  He further stated that his wife drove him there for about a month but he did not feel well in large crowds.  He has been married for 42 years.  He also expressed that at times he did not know what was real and fake.  The Veteran stated that he did not like to talk to anyone, even his wife and counselor, about certain things and at times, "put on the best face on the outside."

A January 2013 VA treatment record shows that the Veteran reported being very depressed over the past few months.  He was unsure of the etiology.  He stated that he would go out with his wife at times when she volunteered at a local ministry just to get out of the house.  He reported no activities of his own, but was encouraged to become active.  He expressed a desire to do so, although with little motivation.  The Veteran discussed consideration of joining a senior center for exercise and socialization.  

A January 2013 VA telephone note reflects the Veteran's desire to discuss the difference between home health care and in home aide assistance.  He wanted aide to assist with basic necessities.  He reported being able to bathe and dress himself, and being in pretty good health, but mentally, stated he was "not up to par."  A February 2013 addendum note indicated that the Veteran did not qualify for VA home health aide (HHA) services as he had to have three activities of daily living deficits.  

A January 2014 VA mental health treatment plan note indicates that the Veteran needed "some assistance" with his self-care/activities of daily living.  The treatment team believed the Veteran was "no longer in need of this level of care" and the Veteran also expressed the same belief.  He was noted to have utilized effective coping skills, adhered to medication, was clinically stable, and understood the role medication played in his recovery.  He received an axis I diagnosis of schizophrenia.  He reported having paranoid thoughts when not taking antipsychotic medication and created an objective of taking his medications to promote improvement in paranoid thoughts.

Given the above, the Board finds that entitlement to SMC by reason of the need for regular aid and attendance of another person or by reason of being housebound is not warranted.  All requirements for this benefit on either basis are not met.

The Veteran's service-connected schizophrenia, as it has been assigned a total 100 percent evaluation, satisfies the prerequisite disability rating requirement for SMC by reason of the need for regular aid and attendance of another person.  That leaves for consideration whether or not the Veteran is permanently bedridden or is with such significant disabilities/so helpless as to be in need of regular aid and attendance.

With respect to the Veteran being permanently bedridden, the Board finds that there is no indication that the Veteran is required to remain in bed as a result of his service-connected schizophrenia.  Indeed, there is no indication that the Veteran is required to remain in bed as a result of any of his disabilities, whether alone or in combination and whether service-connected or nonservice-connected.  In fact, upon VA examination in January 2012, the Veteran was not hospitalized or bedridden.  None of the medical evidence, to include VA treatment records, mentions this requirement whatsoever.  This evidence rather refers to the Veteran using the assistance of his wife to get around when necessary, such as his wife's report that she was always around when he took a bath due to fear that he would fall because of his painful joints.  

With respect to the Veteran being with such significant disabilities/so helpless as to be in need of regular aid and attendance, the above finding that he is not bedridden applies.  It is not contended nor shown that he has any special prosthetic or orthopedic appliance whether due to his service-connected schizophrenia or otherwise.  No consideration of the need for aid to frequently adjust such an appliance therefore is necessary.

The Veteran's wife is competent to indicate that the Veteran needs assistance with activities of daily living such as dressing, maintaining hygiene, feeding, toileting, and protection from environmental hazards and dangers.  Indeed, she observes his inabilities to take care of these activities on his own and assist him with them.  She is also credible in the aforementioned regard.  It is facially plausible that an individual of the Veteran's age and with his numerous disabilities would require assistance with many activities of daily living.  Such is consistent with the medical evidence of record in the Veteran's case.  This evidence generally shows that he requires at least some amount of help when it comes to dressing, bathing and other hygiene activities, feeding, and toileting and continence.  However, while the Veteran has expressed needing help with his medications, showering, and shaving due to his mental condition, the record indicates that he has not been so helpless as to be in need of regular aid and attendance.  At times, he has in fact expressed an ability to complete his own IADLs.  He reported being able to bathe and dress himself, being in pretty good health, even though asserting that he was "not up to par" mentally.  A treating VA nurse has even noted that she was unsure whether the Veteran met the criteria for aids and attendance, but deferred to his primary care physician.  It was later determined that the Veteran did not qualify for VA HHA services as he had to have three activities of daily living deficits.  Significantly, the Board notes that in January 2014, while the Veteran needed "some assistance" with his self-care/activities of daily living, the treatment team believed he was "no longer in need of [such] level of care" and the Veteran also expressed the same belief.  
Nevertheless, the Veteran's inability to engage in activities of daily living by himself cannot be attributed solely to his service-connected schizophrenia.  For example, the January 2012 VA examiner diagnosed the Veteran with chondromalacia of the bilateral knees and in fact, the Veteran's wife reported that she was always around when he took a bath due to fear that he would fall because of his painful joints.  Such specific impact on his ability to bathe himself was not identified or claimed as being caused by his schizophrenia. 

It is undisputed that the Veteran has hallucinations, irritability, and mood disturbances.  Also undisputed is the facial plausibility that an individual with a psychiatric disability including these symptoms would be suicidal and violent and aggressive toward others.  Yet, this is inconsistent with the medical evidence about the Veteran.  VA treatment records and examination shows that the Veteran has consistently denied suicidal ideation.  With respect to violent or aggressive behavior toward others, it is conceded that the Veteran is irritable at times.  However, there is no indication that he has posed a threat to anyone during the period on appeal.  No such incidents were reported.  Homicidal ideation also was not found at any point. The Veteran's hallucinations have not been productive of suggesting self-harm or harm to others.  Similarly, the Board finds that the Veteran's memory impairment, which has reportedly affected his ability to remember to turn off the oven or stove, does not equate to an inability to feed one's self.  A need for assistance when using the oven or stove, while limiting, is not enough to show an inability to independently feed himself as the Veteran has not suggested that he is unable to feed himself with food that does not require preparation by the use of an oven or stove.  Likewise, the Veteran expressed an inability to fasten his clothes.  A need for assistance fastening clothes, like with buttons, while limiting, is not enough to show an inability to independently dress as the Veteran has not suggested that he is unable to adequately dress himself in clothing devoid of buttons or other fasteners. 

All of the aforementioned shows that nonstop supervision to protect the Veteran from harming himself or another, contrary to the contentions of him and his wife, is not necessary.  

Turning to SMC by reason of being housebound, it is reiterated that the Veteran's service-connected schizophrenia satisfies the requirement for a service-connected disability rated as total because it has been assigned a 100 percent evaluation.  Yet, he does not have additional service-connected disability or disabilities independently ratable at 60 percent or more.  He indeed has not established service connection for any disability other than schizophrenia.  As such, he does not have additional service-connected disability or disabilities independently ratable at any percentage. 

That leaves consideration of whether or not the Veteran is permanently housebound by reason of his service-connected schizophrenia.  The Board acknowledges that there has been substantial impact on his social functioning.  Total occupational and social impairment indeed is conveyed from the fact that a 100 percent rating is in effect.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  A desire for social isolation on the part of the Veteran is documented in the medical evidence.  However, it does not follow from this desire or even from the achievement of it (actual social isolation) that he is substantially confined to his dwelling and immediate premises.  The medical evidence shows that the Veteran's desire for or achievement of actual social isolation is intermittent rather than permanent.  Indeed, the evidence does not reveal the Veteran to be permanently housebound.  In fact, the Veteran has reported attending different church events, such as a senior luncheon where he expressed having a good time despite anticipatory anhedonia.  He has also attended numerous medical appointments and more recently, presented for VA examinations in January 2015.  He also reported going to the YMCA twice per week to exercise with his wife.  Although he related only going for a month because he did not feel well in large crowds, the Veteran stated that he continued to volunteer at a local shelter with his wife to feed the hungry.  He also stated that he attends his grandchildren's activities.  He further made plans to travel and visit his daughter in Atlanta and discussed consideration of joining a senior center for exercise and socialization.  

The preponderance of the evidence, in sum, is against the Veteran's entitlement to SMC by reason of the need for regular aid and attendance of another person or by reason of being housebound.  Accordingly, the benefit of the doubt is inapplicable and this benefit is denied.
ORDER

Entitlement to special monthly compensation based on aid and attendance or housebound status is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


